DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first Office Action on the merits. Claims 1-20 are currently pending and addressed below.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
reference characters "100", "200", “300”, “400”, and “500” have all been used to designate the same art display box;
reference characters "128" and "202" have both been used to designate the same art display box.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
In para. 0003, line 2, “a art display box” should read “an art display box”;
In para. 0004, line 1, examiner is unsure what the applicant meant by stating “the art display box may be placed into the art display box”;
In para. 0012, line 2, “the present disclosure..” should read “the present disclosure.”;
In para. 0028, lines 15-16, “prevent the pieces of artwork 110A-C from shifted upon transporting” should read “prevent the pieces of artwork 110A-C from shifting upon transporting”.
Appropriate correction is required.

Claim Objections
Claim 11 is objected to because of the following informalities: “a second side panels” should read “a second side panel”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 16 recite the limitation “the interior surfaces of at least two side panels” in lines 4-5. There is insufficient antecedent basis for this limitation in the claim. Examiner recommends applicant amend the limitation to state “an interior surface of each of the at least two side panels”.
Claims 2-10 and 17-20 are indefinite by virtue of their dependency on claims 1 and 16, respectively.
In regard to claim 1, it is recited in lines 1, 9-11, “An apparatus for storing one or more piece of artwork, the apparatus comprising:… a mounting plate… the mounting plate configured for securely and removably affixing one or more pieces of artwork” (emphasis added). Claim 4 further recites “…the one or more pieces of artwork being at least partially magnetized for securely and removably affixing the one or more pieces of artwork on the mounting plate”, while claim 6 further recites “… and is configured to securely hold the one or more pieces of artwork when the apparatus is in any orientation” (emphasis added). In regard to claim 16, it is recited in lines 1, 9-12, “An art display box, the box comprising:… a mounting plate… the mounting plate comprising a magnetized material for securely and removably affixing one or more pieces of artwork” (emphasis added). Claim 18 further recites “…wherein the one or more pieces of artwork are at least partially magnetized” (emphasis added). It is unclear as to what structure, i.e. the full scope of the invention as claimed, the Applicant wishes to seek Patent protection for, i.e. the broad in scope sub combination of an “apparatus”/“art display box” that is intended " for storing one or more piece of artwork” or the more narrow in scope combination of a “apparatus”/“art display box” with the “one or more piece of artwork”. The language of the claims is to give the public clear notice as to the full scope of patent protection sought. Do the Applicants seek protection for the “apparatus”/“art display box” whether “one or more piece of artwork” are present or not. Applicants should either amend the preamble to clearly indicate that the full combination of the “apparatus”/“art display box” with “one or more piece of artwork” is within the scope for which Patent protection is sought or amend the body of the claim to make clear that the “at least one graded hobby card encased in a transparent security holder” is purely a functional element and is not within the scope of Patent protection sought. 
Since the Applicants appear to be seeking Patent protection for the “apparatus”/“art display box” alone as indicated by the preamble of “An apparatus for storing one or more piece of artwork” (emphasis added), for purposes of examination the Examiner has considered the claims to be drawn solely to the broad sub combination of the “apparatus”/“art display box” and any recitation drawn to some “one or more piece of artwork” as being purely functionally recited and not a required structure within the scope of the claims.
Claim 1 recites the limitation “a plurality of stoppers affixed on aside interior surfaces” in line 6. Examiner is unclear what “on aside interior surfaces” mean. Appropriate correction is required. For examination purposes, examiner interprets “a plurality of stoppers affixed on aside interior surfaces” to be --a plurality of stoppers affixed on the interior surfaces--.
Claim 4 recites the limitation “wherein the securely and removably affixing the one or more pieces of artwork” in lines 1-2. This limitation makes the claim into a method step; however, the independent claim is for an apparatus. Additionally, applicant is claiming “the one or more pieces of artwork”, which was not positively recited in claim 1. This makes the claim indefinite. Appropriate correction is required.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “facing up” in claim 11 is used by the claim to mean “in an upright position,” while the accepted meaning is “with the face or surface turned upward to view [https://www.lexico.com/en/definition/face_up].” The term is indefinite because the specification does not clearly redefine the term. Appropriate correction is required. For examination purposes, examiner interprets “facing up” to be -- in an upright position--.
Claims 12-15 are indefinite by virtue of their dependency on claim 11.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-7, 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 5718331 A) in view of Roper (US D759981 S), Denton et al. (US 0764273 A), and Dimitrakos (US 20150022066 A1).

    PNG
    media_image1.png
    1082
    916
    media_image1.png
    Greyscale

Claim 1 (as best understood), Smith teaches an apparatus for storing one or more piece of artwork (ref. 10), the apparatus comprising:
a front panel, the front panel being transparent (Fig.1 shows a transparent front panel 14);
a set of side panels (Fig. 1-5 show a set of side panels; see annotated Fig. 5), the set of side panels being transparent (col. 4, lines 1-4), each of the set of side panels joined along edges to at least two other side panels and the front panel (Fig. 1-5 show each of the set of side panels are joined along edges to at least two other side panels and the front panel; see annotated Fig. 5);
a mounting plate, the mounting plate configured for securely and removably affixing one or more pieces of artwork (Fig. 1, 4, and 5 show a mounting plate 28 that is capable of securely and removably affixing pieces of artwork); and
a back panel (ref. 52), the back panel slidable along the guides to enclose the apparatus, (Fig. 5 shows a back panel slidable along the guides; see annotated Fig. 5).
Smith discloses a guide (ref. 24); however, Smith fails to teach that the guide is on the interior surfaces of at least two side panels. Roper teaches an apparatus for storing artwork (see Fig. 1-2) having a front panel, a back panel, a mounting plate, and a set of side panels, the interior surfaces of at least two side panels on opposing sides including guides (see annotated Fig. 2).

    PNG
    media_image2.png
    1160
    1061
    media_image2.png
    Greyscale

Smith and Roper are considered analogous to the claimed invention because they are in the same field of endeavor or problem solving area, i.e. apparatus for storing artwork. Therefore, it would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Smith’s apparatus (ref. 10) to add guides on the interior surfaces of side panels (Smith, see annotated Fig. 5 for the side panels) as taught by Roper (see Roper’s annotated Fig. 2 for the guides) in addition to the already present guide (Smith, ref. 24). The motivation would have been to securely keep the back panel in place.
Smith and Roper fail to explicitly disclose (1) a plurality of stoppers and (2) the mounting plate positioned against the plurality of stoppers to create a predetermined gap between the mounting plate and an interior surface of the front panel. Denton teaches an apparatus (See Fig. 1-3) having a front panel (see annotated Fig. 1), a mounting plate (see annotated Fig. 1), (1) a plurality of stoppers (ref. 2) affixed on aside interior surfaces at two or more side joints between adjoining panels (the stoppers 2 are on the interior surfaces between the front panel and mounting plate), and (2) the mounting plate positioned against the plurality of stoppers to create a predetermined gap between the mounting plate and an interior surface of the front panel (Fig. 1 shows the mounting plate positioned against the stoppers 2 and a predetermined gap between the front panel and mounting plate; see annotated Fig. 1).

    PNG
    media_image3.png
    378
    1099
    media_image3.png
    Greyscale

Smith, Roper, and Denton are considered analogous to the claimed invention because they are in the same field of endeavor or problem solving area, i.e. apparatus for storing artwork. Regarding missing limitation (1), it would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Smith’s apparatus (ref. 10) to incorporate the teachings of Denton to add stoppers (Denton, ref. 2) at the joints between Smith’s front panel (Smith, ref. 14) and mounting plate (Smith, ref. 28). The motivation would have been to provide a member to secure the mounting plate against, which in turn prevents inadvertent sliding forward of the mounting plate as well as the t-shirt.
Regarding missing limitation (2), it would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Smith’s apparatus (ref. 10) by incorporating Denton’s teachings to create a predetermined gap (see Denton’s annotated Fig. 1) between the interior of the front panel (Smith, ref. 14) and the mounting plate (Smith, ref. 28). The motivation would have been because a gap provides space for embossed t-shirt designs or logos.
Denton fails to explicitly disclose the limitation wherein each stopper positioned at a distance from a front interior surface of the front panel. However, the court has held that claims which read on the prior art except with regard to the position of certain elements were held unpatentable because shifting the position of these elements would not have modified the operation of the device. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). See also MPEP 2144.04.VI(C). Therefore, it would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Smith in view of Roper and Denton to  have each stopper positioned at a distance from a front interior surface of the front panel because this provides a larger gap to accommodate bulkier t-shirts.
Smith, Roper, and Denton fail to explicitly disclose that the back panel is transparent. Dimitrakos teaches a display case (ref. 100) having a front panel (ref. 116), a set of side panels (ref. 102, 118, 108, 112), and a back panel (114), the back panel being transparent (para. 0016, lines 7-10).
Smith, Roper, Denton, and Dimitrakos are considered analogous to the claimed invention because they are in the same field of endeavor or problem solving area, i.e. apparatus for storing artwork. Therefore, it would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Smith’s back panel (ref. 52) to incorporate the teachings of Dimitrakos to make the back panel transparent (Dimitrakos, para. 0016, lines 7-10). The motivation would have been because having a transparent back panel allows the artwork to be readily visible through the back from outside the box.
Claim 3 (as best understood), Smith teaches wherein the mounting plate is opaque (Col. 4, lines 8-9, state that the mounting plate 28 is made of cardboard. It is old and well-known that cardboard is opaque).
Claim 5 (as best understood), Smith teaches wherein the set of side panels comprises four side panels (see annotated Fig. 5).
Claim 6 (as best understood), Smith teaches wherein the mounting plate is flat and flush (Fig. 5 shows the mounting plate is flat and flush; see annotated Fig. 5), and is configured to securely hold the one or more pieces of artwork when the apparatus is in any orientation (Smith’s mounting plate is capable of securely holding one or more pieces of artwork in any orientation). 
Claim 7 (as best understood), Smith fails to teach that the front and side panels are made of acrylic; Smith only teaches that the front panel and side panels are clear (col. 4, lines 1-4). Denton also fails to disclose an apparatus made of acrylic. However, Dimitrakos teaches wherein the front panel, the set of side panels, and the back panel are made of an acrylic material (para. 0016, lines 16-17).
It would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Smith’s panels (Smith’s front 14, side, back 52 panels, as shown in annotated Fig. 5, modified by Dimitrakos to have a transparent back panel) to incorporate the teachings of Dimitrakos to make the transparent material be acrylic (Dimitrakos, para. 0016, lines 16-17). The motivation would have been because acrylic is cheap and impact resistant.
Claim 9 (as best understood), Smith as modified teaches wherein the mounting plate is configured to securely hold the one or more pieces of artwork when the apparatus is being transported (mounting plate 28 is capable of securely holding artwork when the apparatus is being transported).
Claim 10 (as best understood), Smith fails to explicitly disclose a transparent mounting plate. However, Denton teaches wherein the mounting plate is transparent (Annotated Fig. 1 shows the mounting plate; p. 1, lines 64-70, “…the plates may be of… any suitable transparent material”).
It would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Smith’s apparatus (Smith’s apparatus 10 modified by Denton to have stoppers and modified by Dimitrakos to have a transparent back panel) to incorporate the teachings of Denton to make the mounting plate (Smith, ref. 28) be transparent (Denton, p. 1, lines 64-70). The motivation would have been to allow the viewing of the artwork from the back without being hampered by the mounting plate.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 5718331 A) in view of Roper (US D759981 S), Denton et al. (US 0764273 A), and Dimitrakos (US 20150022066 A1) as applied to claim 1 above, and further in view of Jenkins (US 2998126 A).
Claim 2 (as best understood), Smith, Roper, Denton, and Dimitrakos fail to disclose a sheet between the mounting plate and back panel. Jenkins teaches an apparatus (ref. 2) for storing and displaying articles having a transparent front panel (ref. 3), transparent back panel (ref. 4), a mounting plate (ref. 1), and a sheet (ref. 6) positioned between the mounting plate (ref. 1) and the back panel (ref. 4), the sheet visible through the back panel of the apparatus (sheet 6 is visible through the back panel 4 because back panel 4 is transparent).
Smith, Roper, Denton, Dimitrakos, and Jenkins are considered analogous to the claimed invention because they are in the same field of endeavor or problem solving area, i.e. apparatus for storing artwork. Therefore, it would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Smith’s apparatus (Smith apparatus 10 modified to have Roper’s guides, Denton’s stopper 2, and have a transparent back panel as taught by Dimitrakos) to incorporate the teachings of Jenkins to add a sheet (Jenkins, ref. 6) between the mounting plate (Smith ref. 28) and the back panel (Smith ref. 52). The motivation would have been because the sheet prevents the mounting plate from sliding against the back panel which can subsequently damage the back panel.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 5718331 A) in view of Roper (US D759981 S), Denton et al. (US 0764273 A), and Dimitrakos (US 20150022066 A1) as applied to claim 1 above, and further in view of Takemoto (US 20160098945 A1).
Claim 4 (as best understood), Smith, Roper, Denton, and Dimitrakos fail to disclose a magnetized mounting plate. Takemoto teaches a frame (ref. 100) for a magnetic artwork (artwork 210 on magnetic sheet 200) having side panels (ref. 135) and a mounting plate (ref. 105) wherein the mounting plate (ref. 105) being at least partially magnetized (para. 0025, lines 3-9); and the one or more pieces of artwork being at least partially magnetized for securely and removably affixing the one or more pieces of artwork on the mounting plate (As discussed in the 112(b) rejection above, this limitation is interpreted as intended use; therefore, Takemoto’s mounting plate is capable of securely and removably affixing a partially magnetized artwork).
Smith, Roper, Denton, Dimitrakos, and Takemoto are considered analogous to the claimed invention because they are in the same field of endeavor or problem solving area, i.e. apparatus for artwork. Therefore, it would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Smith’s apparatus (Smith apparatus 10 modified to have Roper’s guides, Denton’s stopper 2, and have a transparent back panel as taught by Dimitrakos) to incorporate the teachings of Takemoto to make the mounting plate (Smith ref. 28) at least partially magnetized (Takemoto, para. 0025, lines 3-9). The motivation would have been because making the mounting plate partially magnetized allows for a user to mount shirts with buttons.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 5718331 A) in view of Roper (US D759981 S), Denton et al. (US 0764273 A), and Dimitrakos (US 20150022066 A1) as applied to claim 1 above, and further in view of Schindler (US 20120169718 A1).
Claim 8 (as best understood), Smith, Roper, Denton, and Dimitrakos fail to disclose that the stopper is made of acrylic. However, Schindler teaches display structure (ref. 102) having a display portion (ref. 104) consisting of multiple panels (ref. 112, 114, 116, 118, 120), a support frame (ref. 106), and a plurality of spacers (128) wherein the stoppers are made of an acrylic material (para. 0045, lines 5-6).
Smith, Roper, Denton, Dimitrakos, and Schindler are considered analogous to the claimed invention because they are in the same field of endeavor or problem solving area, i.e. apparatus for displaying artwork. Therefore, it would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Smith’s apparatus (Smith apparatus 10 modified to have Roper’s guides, Denton’s stopper 2, and have a transparent back panel as taught by Dimitrakos) to incorporate the teachings of Schindler to make the stoppers (Denton ref. 2) out of acrylic (Schindler, para. 0045, lines 5-6). The motivation would have been because acrylic is cheap and impact resistant.

Claims 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 5718331 A) in view of Denton et al. (US 0764273 A).
Claim 11 (as best understood), Smith teaches a method of using an art display box (Fig. 1 shows box 10 displaying an article 46 displaying indicia 48), the method comprising:
orienting the art display box with a front panel facing down (a user can orient the display box 10 with the front panel 14 facing down);
removing a back panel by sliding the back panel in a first direction along at least one guide on a first side panel of the art display box (back panel 52 is removable by sliding the back panel 52 along the guide 24 in a first direction shown in annotated Fig. 5);
inserting a mounting plate having one or more pieces of art affixed to a mounting surface, wherein the mounting plate is inserted with the mounting surface oriented toward an interior surface of the front panel (Fig. 5 shows the mounting plate 28 having artwork 46 is inserted such that the mounting surface 32 is oriented toward an interior surface of the front panel 14; see annotated Fig. 5).
Smith fails to explicitly disclose the limitation wherein the mounting plate is positioned against at least one stopper at a joint between at least the first side panel and a second side panels to create a predetermined gap between the mounting surface of the mounting plate and the interior surface of the front panel. However, Denton teaches an apparatus (See Fig. 1-3) having a front panel (see annotated Fig. 1), a mounting plate (see annotated Fig. 1), wherein the mounting plate is positioned against at least one stopper (ref. 2) to create a predetermined gap between the mounting surface of the mounting plate and the interior surface of the front panel (Fig. 1 shows the mounting plate positioned against the stoppers 2 and a predetermined gap between the front panel and mounting plate; see annotated Fig. 1).
It would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Smith’s apparatus (ref. 10) to incorporate the teachings of Denton to add stoppers (Denton, ref. 2) at the joints between the Smith’s side panels (see Smith annotated Fig. 1). The motivation would have been to provide a member for the mounting plate to rest against to prevent sliding against the front panel and subsequently damaging the front panel. It would have also been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Smith’s apparatus (ref. 10) by incorporating Denton’s teachings to create a predetermined gap (see Denton’s annotated Fig. 1) between the interior of the front panel (Smith, ref. 14) and the mounting plate (Smith, ref. 28). The motivation would have been because a gap provides space for embossed t-shirt designs or logos.
Once the mounting plate is positioned, Smith teaches the rest of the method which includes replacing the back panel by sliding the back panel in a second direction along at least the guide on the first side panel of the art display box, wherein the second direction is opposite the first direction (Fig. 5 shows the back panel 52 is placed in the box 10 by sliding the back panel 52 in a second direction along guide 24 as shown in annotated Fig. 5);
and orienting the art display box with the front panel facing up, wherein the one or more pieces of artwork are visible through the front panel (After the back panel 52 is slid in place, the box 10 is oriented such that the front panel 14 is in an upright position). 
Claim 14 (as best understood), Smith teaches wherein the mounting plate is configured to securely hold the one or more pieces of artwork when the apparatus is in any orientation (mounting plate 28 is capable of securely holding artwork when the apparatus is being transported).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 5718331 A) in view of Denton et al. (US 0764273 A) as applied to claim 11 above, and further in view of Jenkins (US 2998126 A).
Claim 12 (as best understood), Smith and Denton fail to disclose a step comprising placing a sheet on a back surface of the mounting plate. Jenkins teaches the step comprising placing a sheet on a back surface of the mounting plate, the back surface opposite the mounting surface of the mounting plate (Fig. 2 shows a sheet 6 is placed on the back surface of the  mounting plate 1), the sheet being visible through the back panel of an assembled art display box (Sheet 6 is visible through the back panel 4 because the back panel is transparent).
It would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Smith’s apparatus (Smith apparatus 10 modified to have Denton’s stopper 2) to incorporate the teachings of Jenkins to add a sheet (Jenkins, ref. 6) between the mounting plate (Smith ref. 28) and the back panel (Smith ref. 52). The motivation would have been because the sheet prevents the mounting plate from sliding against the back panel which can subsequently damage the back panel.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 5718331 A) in view of Denton et al. (US 0764273 A) as applied to claim 11 above, and further in view of Purdy (US D295699 S).

    PNG
    media_image4.png
    684
    761
    media_image4.png
    Greyscale

Claim 13 (as best understood), Smith and Denton fail to teach a back panel that has a hook. However, Purdy teaches a frame having a front panel, side panels, and a back panel, wherein the back panel includes a hook on an exterior surface for hanging the art display box (see annotated Fig. 1 and 2). 
Smith, Denton, and Purdy are considered analogous to the claimed invention because they are in the same field of endeavor or problem solving area, i.e. art display apparatus. Therefore, it would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Smith’s box (Smith box 10 modified by Denton’s stopper 2) to incorporate the teachings of Purdy to add a hook (Purdy, annotated Fig. 2) to the back panel (Smith, ref. 52). The motivation would have been because the hooks allow for the display of the artwork on a wall.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 5718331 A) in view of Denton et al. (US 0764273 A)  as applied to claim 11 above, and further in view of Dimitrakos (US 20150022066 A1).
Claim 15 (as best understood), Smith fails to teach that the front and side panels are made of acrylic; Smith only teaches that the front panel and side panels are clear (col. 4, lines 1-4). Denton also fails to disclose an apparatus made of acrylic. However, Dimitrakos teaches wherein the front panel, the first side panel, the second side panel, and the back panel are made of acrylic material (para. 0016, lines 16-17).
It would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Smith’s panels (Smith’s front panel 14, side panels, back panels 52, as shown in annotated Fig. 5) to incorporate the teachings of Dimitrakos to make all the panels be made of acrylic (Dimitrakos, para. 0016, lines 16-17). The motivation would have been because acrylic is cheap and impact resistant.

Claims 16, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 5718331 A) in view of Roper (US D759981 S), Denton et al. (US 0764273 A), Takemoto (US 20160098945 A1), and Dimitrakos (US 20150022066 A1).
Claim 16 (as best understood), Smith teaches an art display box (ref. 10), the box comprising:
a front panel, the front panel being transparent (Fig.1 shows a transparent front panel 14);
a set of side panels (Fig. 1-5 show a set of side panels; see annotated Fig. 5), the set of side panels being transparent (col. 4, lines 1-4), each of the set of side panels joined along edges to at least two other side panels and the front panel (Fig. 1-5 show each of the set of side panels are joined along edges to at least two other side panels and the front panel; see annotated Fig. 5);
a mounting plate (Fig. 1, 4, and 5 show a mounting plate 28);
a back panel (ref. 52), the back panel slidable along the guides to enclose the apparatus, (Fig. 5 shows a back panel slidable along the guides; see annotated Fig. 5).
Smith discloses a guide (ref. 24); however, Smith fails to teach that the guide is on the interior surfaces of at least two side panels. Roper teaches an apparatus for storing artwork (see Fig. 1-2) having a front panel, a back panel, a mounting plate, and a set of side panels, the interior surfaces of at least two side panels on opposing sides including guides (see annotated Fig. 2).
It would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Smith’s apparatus (ref. 10) to add guides on the interior surfaces of side panels (Smith, see annotated Fig. 5 for the side panels) as taught by Roper (see Roper’s annotated Fig. 2 for the guides) in addition to the already present guide (Smith, ref. 24). The motivation would have been to securely keep the back panel in place.
Smith and Roper fail to explicitly disclose (1) a plurality of stoppers and (2) the mounting plate positioned against the plurality of stoppers to create a predetermined gap between the mounting plate and an interior surface of the front panel. Denton teaches an apparatus (See Fig. 1-3) having a front panel (see annotated Fig. 1), a mounting plate (see annotated Fig. 1), (1) a plurality of stoppers (ref. 2) affixed on side interior surfaces at two or more side joints between adjoining panels (the stoppers 2 are on the interior surfaces between the front panel and mounting plate), and (2) the mounting plate positioned against the plurality of stoppers to create a predetermined gap between the mounting plate and an interior surface of the front panel (Fig. 1 shows the mounting plate positioned against the stoppers 2 and a predetermined gap between the front panel and mounting plate; see annotated Fig. 1).
Regarding missing limitation (1), it would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Smith’s apparatus (ref. 10) to incorporate the teachings of Denton to add stoppers (Denton, ref. 2) at the joints between Smith’s front panel (Smith, ref. 14) and mounting plate (Smith, ref. 28). The motivation would have been to provide a member to secure the mounting plate against, which in turn prevents inadvertent sliding forward of the mounting plate as well as the t-shirt.
Regarding missing limitation (2), it would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Smith’s apparatus (ref. 10) by incorporating Denton’s teachings to create a predetermined gap (see Denton’s annotated Fig. 1) between the interior of the front panel (Smith, ref. 14) and the mounting plate (Smith, ref. 28). The motivation would have been because a gap provides space for embossed t-shirt designs or logos.
Denton fails to explicitly disclose the limitation wherein each stopper positioned at a distance from a front interior surface of the front panel. However, the court has held that claims which read on the prior art except with regard to the position of certain elements were held unpatentable because shifting the position of these elements would not have modified the operation of the device. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). See also MPEP 2144.04.VI(C). Therefore, it would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Smith in view of Roper and Denton to  have each stopper positioned at a distance from a front interior surface of the front panel because this provides a larger gap to accommodate bulkier t-shirts.
Smith, Roper, and Denton fail to disclose a magnetized mounting plate. Takemoto teaches a frame (ref. 100) for a magnetic artwork (artwork 210 on magnetic sheet 200) having side panels (ref. 135) and a mounting plate (ref. 105) wherein the mounting plate (ref. 105) comprising a magnetized material for securely and removably affixing one or more pieces of artwork (para. 0025, lines 3-9).
It would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Smith’s apparatus (Smith apparatus 10 modified to have Roper’s guides and Denton’s stopper 2) to incorporate the teachings of Takemoto to make the mounting plate (Smith ref. 28) out of magnetized material (Takemoto, para. 0025, lines 3-9). The motivation would have been because making the mounting plate partially magnetized allows for a user to mount shirts with buttons.
Smith, Roper, Denton, and Takemoto fail to explicitly disclose that the back panel is transparent. Dimitrakos teaches a display case (ref. 100) having a front panel (ref. 116), a set of side panels (ref. 102, 118, 108, 112), and a back panel (114), the back panel being transparent (para. 0016, lines 7-10).
It would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Smith’s back panel (ref. 52) to incorporate the teachings of Dimitrakos to make the back panel transparent (Dimitrakos, para. 0016, lines 7-10). The motivation would have been because having a transparent back panel allows the artwork to be readily visible through the back from outside the box.
Claim 18 (as best understood), Smith as modified teaches wherein the one or more pieces of artwork are at least partially magnetized (As discussed in the 112(b) rejection above, this limitation is interpreted as intended use; therefore, Smith’s apparatus modified to have Takemoto’s magnetized mounting plate is capable of securely and removably affixing a partially magnetized artwork).
Claim 19 (as best understood), Smith, Roper, Takemoto, and Dimitrakos fail to explicitly disclose a transparent mounting plate. However, Denton teaches wherein the mounting plate is transparent (Annotated Fig. 1 shows the mounting plate; p. 1, lines 64-70, “…the plates may be of… any suitable transparent material”).
It would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Smith’s apparatus (Smith’s apparatus 10 modified by Roper’s guides, Denton’s stoppers 2, Takemoto’s magnetized mounting plate, Dimitrakos’ transparent back panel) to incorporate the teachings of Denton to make the mounting plate (Smith, ref. 28 modified by Takemoto to be magnetized) be transparent (Denton, p. 1, lines 64-70). The motivation would have been to allow the viewing of the artwork from the back without being hampered by the mounting plate.
Claim 20 (as best understood), Smith teaches wherein the mounting plate is opaque (Col. 4, lines 8-9, state that the mounting plate 28 is made of cardboard. It is old and well-known that cardboard is opaque).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 5718331 A) in view of Roper (US D759981 S), Denton et al. (US 0764273 A), Takemoto (US 20160098945 A1), and Dimitrakos (US 20150022066 A1) as applied to claim 16 above, and further in view of Jenkins (US 2998126 A).
Claim 17 (as best understood), Smith, Roper, Denton, Takemoto, and Dimitrakos fail to disclose a sheet between the mounting plate and back panel. Jenkins teaches an apparatus (ref. 2) for storing and displaying articles having a transparent front panel (ref. 3), transparent back panel (ref. 4), a mounting plate (ref. 1), and a sheet (ref. 6) positioned between the mounting plate (ref. 1) and the back panel (ref. 4), the sheet visible through the back panel (sheet 6 is visible through the back panel 4 because back panel 4 is transparent).
Smith, Roper, Denton, Takemoto, Dimitrakos, and Jenkins are considered analogous to the claimed invention because they are in the same field of endeavor or problem solving area, i.e. apparatus for displaying art. Therefore, it would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Smith’s apparatus (Smith’s apparatus 10 modified to have Roper’s guides, Denton’s stopper 2, Takemoto’s magnetized mounting plate, and have a transparent back panel as taught by Dimitrakos) to incorporate the teachings of Jenkins to add a sheet (Jenkins, ref. 6) between the mounting plate (Smith ref. 28) and the back panel (Smith, ref. 52). The motivation would have been because the sheet prevents the mounting plate from sliding against the back panel which can subsequently damage the back panel.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Boreen et al. (US 5263576 A) teaches a transparent storage box for displaying trading cards. The storage box has a front panel, back panel, and side panels. However, Boreen does not teach a mounting plate and stoppers. Additionally, the top panel, not the back panel, slides open.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL MAE GRIFFITH whose telephone number is (571)272-3342. The examiner can normally be reached Monday - Friday 8:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JONATHAN LIU can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.M.G./Examiner, Art Unit 3631                                                                                                                                                                                           
/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631